    Case 2:20-mj-15230-ESK Document 3 Filed 04/29/20 Page 1 of 1 PageID: 6

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

U.S. v. JOSE VEGA, Mag. No. 20-15230

                                 PETITION FOR
                      WRIT       OF HABEAS CORPUS

1. JOSE VEGA, DOB: 8/26/1987, FBI: 263403KC2, is now confined to Essex County
Jail in Newark, New Jersey.

2. JOSE VEGA, DOB: 8/26/1987, FBI: 263403KC2, will be required to appear before
the United States Magistrate Duty Judge on Friday, May 1, 2020,
at ____
   2    a.m/p.m. for an initial appearance (via zoom/telephonic) before the Honorable
Cathy L. Waldor, United States Magistrate Judge, in the above captioned case.


A Writ of Habeas Corpus should be issued for that purpose.
DATED: April 29, 2020
           Newark, NJ

                                                 Benjamin Levin,
                                                 Assistant U.S. Attorney, Petitioner

                                         ORDER
Let the Writ Issue.

DATED:                                              s/Cathy L. Waldor 4/29/20
                                                Honorable Cathy L. Waldor U.S.M.J.

                      WRIT      OF    HABEAS          CORPUS

The United States of America to Warden of Essex County Jail WE COMMAND YOU that
you have the body of

                 JOSE VEGA, DOB: 8/26/1987, FBI: 263403KC2

now confined at the Essex County Jail, appear via zoom/telephonic conference on May 1,
2020 at ________ a.m./p.m, for an initial appearance before the the Honorable Cathy L.
Waldor United States Magistrate Judge.

       WITNESS the Honorable Cathy L.
       Waldor United States Magistrate
       Judge Newark, New Jersey

DATED:                                   WILLIAM T. WALSH
                                         Clerk of the U.S. District Court
                                         for the District of New Jersey

                                         Per:    s/Tim Gorman
                                                             Deputy Clerk
